UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 98-30938


                          CALVIN GEYEN, JR.,

                                                 Plaintiff-Appellant,

                                VERSUS

          KENNETH S. APFEL; COMMISSIONER OF SOCIAL SECURITY,

                                                  Defendant-Appellee.


             Appeal from the United States District Court
                 for the Western District of Louisiana
                              (97-CV-1284)


                           November 8, 1999

Before DAVIS and JONES, Circuit Judges, and LEMELLE1, District
Judge.

PER CURIAM:**

     After reviewing the record, along with the briefs of the

parties, we are satisfied that the Commissioner’s findings are

supported by substantial evidence.       Accordingly, the judgment of

the district court is

     AFFIRMED.




     1
      District Judge of the Eastern District of Louisiana sitting
by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.